United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1331
                                   ___________

Darius J. Whitson, Sr.,             *
                                    *
            Appellant,              *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Mary Ann L. Medler, Judge; David D. * Eastern District of Missouri.
Noce, Judge,                        *
                                    *      [UNPUBLISHED]
            Appellees.              *
                               ___________

                             Submitted: April 1, 2004

                                 Filed: April 9, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Darius Whitson appeals the district court’s1 preservice dismissal under 28
U.S.C. § 1915(e)(2)(B) of his complaint seeking the removal of two magistrate
judges. Following de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam), we agree with the district court that dismissal was appropriate.
Accordingly, we affirm under 8th Circuit Rule 47B. We also grant Whitson leave to


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
proceed in forma pauperis, and we remand for the district court to assess and collect
the appellate filing fee.
                        ______________________________




                                         -2-